Citation Nr: 1211201	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-30 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to nonservice-connected death pension benefits.

4. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to May 1947. The Veteran died in April 2008.  The appellant claims as the surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran died in April 2008. The death certificate shows that his immediate cause of death was cardiopulmonary arrest with underlying causes of acute myocardial infraction, sepsis syndrome, and congestive heart failure.

2. At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD) at 70 percent disabling, effective April 8, 1999, and was receiving a total disability rating based on individual unemployability due to the service-connected disability (TDIU), effective April 8, 1999. 

3. The fatal disease processes were not manifest during service and cardiovascular disease was not manifest within one year of separation.  The fatal disease processes are unrelated to service or service-connected disability.

4. The Veteran was not continuously rated totally disabled due to his service-connected disability, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error (CUE) in a prior decision, which has not been established here.

5.  The Veteran served on active duty for over 90 days during a period of war; however, the evidence of record does not establish that the appellant meets the specific income and net worth requirements.

6.  At the time of the Veteran's death, he did not have a claim pending nor were there due but unpaid benefits of any kind.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or aggravated by active duty service,and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.103, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).  

2.  The criteria for Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).

3.  The criteria for nonservice-connected death pension benefits have not been met. 38 U.S.C.A. §§ 1503, 1541, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.152, 3.159 (2011).

4.  The criteria for accrued benefits have not been met. 38 U.S.C.A. § 5121 (West Supp. 2011); 38 C.F.R. §§ 3.152, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 

In addition, certain additional VCAA notice requirements may attach in the context of a claim for DIC benefits based on service connection for the cause of death. Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The Board finds that the VCAA notice requirements have been satisfied by June 2008 and September 2009 letters. VA specifically informed the appellant that in order to substantiate a claim for DIC benefits based on a disability that was not service connected or for which the Veteran did not file a claim during his lifetime, the evidence needed to show (1) an injury or disease that was incurred or aggravated during active military service, or an event in service that caused an injury or disease; (2) a physical or mental disability that was either the principal or contributory cause of death, which may be shown by medical evidence or by lay evidence of persistent and recurrent symptoms of disability that were visible or observable; and (3) a relationship between the disability associated with the cause of death and an injury, disease, or event in military service, which may generally be shown by medical records or medical opinions. The letters also informed the appellant of the information necessary to substantiate her claims for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318, nonservice-connected death pension benefits, and accrued benefits.   

As to informing the appellant of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had to obtain any records held by any federal agency. This letter also informed her that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the appellant that she could obtain private records herself and submit them to VA.

In connection with the claims on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from November 2005 to February 2008, private treatment records from November 2004 to April 2008, statements by the appellant dated June 2008 and October 2009, and the Veteran's April 2008 death certificate. 

The Board points out that the RO did not obtain a VA opinion as to the etiology of the Veteran's death.  The Board finds that the RO was not required to do so pursuant to its duty to assist in this case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C. § 5103A(a) , rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d) , is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

In an October 2008 letter accompanied with the October 2008 rating decision, the RO informed the appellant that if she would like to be considered for death pension, she needed to fill out the enclosed VA Form 21-0518-1. The evidence of record does not indicate the appellant responded to that request and she was notified of such in the subsequent May 2010 SOC. Thereafter, in a November 2010 letter, the appellant's representative requested that she return the enclosed VA Form 21-0518-1 in order for VA to consider granting her widows pension. Again, the evidence of record does not indicate the appellant responded to that request. It is the appellant's responsibility to provide sufficient information, particularly regarding her specific income and net worth in furtherance of her claim on appeal for nonservice-connected death pension benefits. See Wood v. Derwinski, 1 Vet. App. 190, 193 ("The duty to assist is not always a one-way street. If a [claimant] wishes help, he cannot wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. All obtainable evidence identified by the appellant relative to the claims has been obtained and associated with the claims file and the Board is not aware of the existence of any additional relevant evidence which has not been attempted to be obtained. Therefore, no further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

A. Service Connection for the Cause of the Veteran's Death 

On the May 2008 Application for DIC benefits, via a VA Form 21-534, the appellant marked "yes" for claiming service connection for cause of death. In subsequent personal statements dated June 2008 and October 2009 and the July 2010 substantive appeal, via a VA Form 9, she specifically reported the Veteran had hearing loss and PTSD for over 50 years. 

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310 (West Supp. 2011); 38 C.F.R. § 3.312(a) (2011). In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b) (2011). In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death. 38 C.F.R. § 3.312(c)(1) (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's death certificate lists his immediate cause of death as cardiopulmonary arrest with underlying causes of acute myocardial infraction, sepsis syndrome, and congestive heart failure. At the time of his death in April 2008, service connection was in effect for PTSD at 70 percent disabling and he was receiving TDIU, both effective April 8, 1999.

The Veteran's service treatment records do not reveal any complaints, treatment, or diagnosis for symptoms or a disorder relating to the Veteran's cause of death. Upon entry in November 1944, his cardiovascular system was documented as normal. In November 1945, his cardiovascular system was noted as negative. In furtherance of testing for a potential diagnosis of bronchitis, a September 1946 radiologic record noted the Veteran's heart and lungs appeared normal. In-service physical examination reports showed the Veteran's heart was normal in rate and rhythm in March 1946 and in March 1947 the Veteran displayed normal sinus rhythm (NRS) and there were no murmurs or enlargement to percussion. At the time of separation from service, an April 1947 examination report again noted the Veteran's cardiovascular system as negative.  No reference was made to sepsis.

After separation from service, the evidence of record, specifically a November 2004 private treatment statement, November 2006 private treatment record, and December 2007 VA outpatient treatment record, documented the Veteran's medical history included coronary artery disease (CAD), status post coronary artery bypass grafting (CABG) in 2004. An April 2008 private treatment record further explained that at the time of the Veteran's CABG, he had a high-grade left main disease and was in a rather tenuous status. The Veteran initially did quite well with the surgery without major complications, but then in 2006 was presented with recurrent chest pain and a limited myocardial infraction, attributed in part to anemia. In March 2008, the Veteran was admitted to the hospital for complaints of low back pain, therein which he remained until his death in April 2008.

After a full review of the record, the Board finds that the criteria for service connection for the cause of the Veteran's death have not been met.

As noted above, the Veteran's death certificate does not include his service-connected psychiatric disability as one of the immediate or underlying causes of his death, nor does the evidence of record suggest that his PTSD contributed substantially or materially to cause his death. See 38 C.F.R. § 3.312 (2011). The Board acknowledges the appellant's repeated contentions that the Veteran had hearing loss and PTSD for over 50 years. However, the Board finds that neither the appellant nor her representative asserted that the Veteran's cause of death was related to the Veteran's service-connected PTSD, and a March 2008 private treatment record further established that the Veteran's nonservice-connected hearing loss was due to otosclerosis and aging. 

Here, there is no proof that any of the fatal disease processes were manifest during service and there is no proof that cardiovascular disease was manifest within one year of service.  Rather, the service records disclosed that the appropriate systems were normal or negative.  In addition, there is no proof linking the fatal disease processes to a service connected disease or injury.  To the extent that there is an implicit assertion that there is a relationship between death and service or service connected disability, there has been no presentation of a factual foundation for such link and the appellant has not established her competence to establish such a link.  More specifically, the medical evidence tends to establish that his cardiovascular status dated to 2004 when he presented with a myocardial infarction and subsequent surgery.  In addition, the 2008 medical record noted that he "now" presented with resistant bacteria, tends to establish a recent rather than a remote onset. 


The Court has indicated that the normal medical findings at the time of separation from service, the absence of any medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim. See Menes v. Derwinski, 1 Vet. App. 354, 356 (1991).  The Board is not been presented with silence alone.  Rather, we are presented with normal in-service findings and post-service evidence that tends to establish remote onsets of the fatal disease processes.  See Foshay v. West, 12 Vet. App. 71, 74 (1998), aff'd  sub nom. Foshay v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses 'negative evidence' which tends to disprove the existence of an alleged fact). 

Here, there is no competent evidence linking the fatal disease processes to service and no competent evidence linking a service-connected disability to death.  For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death. Gilbert, 1 Vet. App. at 55.  

B. DIC Benefits under 38 U.S.C.A. § 1318  

In a June 2008 personal statement, the appellant asserted that the Veteran had been receiving checks for 100 percent disability for over 11 years. The appellant further reported in the October 2009 statement that her representative informed her that the Veteran was rated at 100 percent disabled for 10 years. The Board finds the appellant seeks entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service connected. 38 U.S.C.A. § 1318(a) (West 2002); 38 C.F.R. § 3.22(a) (2011). A deceased veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty; or the Veteran was a former POW and died after September 30, 1999 and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2011). The total rating may be either schedular or based on unemployability. 38 C.F.R. § 3.22(c) (2011).  

After a full review of the record, the Board finds that the provisions of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met. 

As noted above, the Veteran was discharged from service in May 1947, died in April 2008, and was not granted a 100 percent schedular rating in the form of TDIU until a January 2001 rating decision which assigned the effective date as April 8, 1999. Moreover, the evidence of record does not show, nor does the appellant or her representative contend, that the Veteran was a former POW. As such, the Veteran was not continuously rated totally disabled for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years immediately preceding his death. Since the durational requirements for a total disability rating under 38 U.S.C.A. § 1318 have not been met, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).      

The Board also considered whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime. 38 C.F.R. § 3.22(b)(1) (2011). Previous determinations which are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of CUE. 38 C.F.R. § 3.105(a) (2011). In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they are known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). In this case, a claim of CUE has not been made as to the effective date assigned with regard to the Veteran's TDIU nor has the appellant made a claim of CUE to any previous rating decision.  

For the reasons stated above, the Board finds that the criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met. See Sabonis, 6 Vet. App. at 430; Gilbert, 1 Vet. App. at 55. 

C. Nonservice-Connected Death Pension Benefits 

Death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death. See 38 U.S.C.A. § 1541(a) (West 2002). An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets the specific income and net worth requirements. 38 U.S.C.A. § 1541 (West Supp. 2011); 38 C.F.R. § 3.3(b)(4) (2011).

As noted above, the Veteran served on active duty from November 1944 to May 1947, which was for more than 90 days during World War II. See 38 U.S.C.A. § 101(8) (West 2002). 

Nonetheless, the Board finds the evidence of record does not establish that the appellant meets the specific income and net worth requirements because there is insufficient information of record to decide the claim. As noted above, the appellant was instructed to complete and submit the VA Form 21-0518-1 in furtherance of this claim on appeal by the RO in October 2008 and by her representative in November 2010; however, the record does not indicate she responded to such requests. Therefore, since the evidence of record does not show the appellant's income, nor is such specific information provided by the appellant, in order for VA to determine whether she meets the specific income and net worth requirements under 38 U.S.C.A. § 1541, her claim for nonservice-connected death pension benefits is not warranted. See Gilbert, 1 Vet. App. at 55. 

D. Accrued Benefits

A claim for death pension, compensation, or DIC compensation by a surviving spouse is deemed to include a claim for any accrued benefits. 38 C.F.R. §§ 3.152(b), 3.1000(c) (2011). The application for accrued benefits must be filed within one year after the date of death. See 38 U.S.C.A. § 1521(c) (West 2002); 38 C.F.R. §§ 3.1000(c) (2011).

Accrued benefits are defined as periodic monetary benefits under laws administered by VA to which an individual was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death. See 38 U.S.C.A. § 5121(a) (West Supp. 2011); 38 C.F.R. § 3.1000(a) (2011). Such benefits may be paid upon the death of a veteran to his or her spouse. See 38 U.S.C.A. § 1521(a)(2)(A) (West Supp. 2011); 38 C.F.R. § 3.1000(a)(1)(i) (2011).

After a full review of the record, the Board finds that the criteria for accrued benefits have not been met.

In a January 2001 rating decision, the RO, in pertinent part, determined that new and material evidence had been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss and denied the claim on its merits. The Veteran was informed of this decision in February 2001 and the evidence of record does not show the Veteran filed a notice of disagreement with that decision, or, in fact, intended to pursue that issue on appeal. In fact, the evidence of record does not show the Veteran filed an additional claim or claims prior to his death in April 2008. As such, at the time of the Veteran's death, he did not have a claim pending for any potential benefit which might be awarded by VA nor were there due but unpaid VA benefits. 

For the reasons stated above, the Board finds that the criteria for accrued benefits have not been met. See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to nonservice-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.


____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


